DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed September 10, 2021 has been entered.  Claims 1, 2, 4, 8-12 and 16 are currently amended.  Claims 17-20 remain withdrawn from further consideration.  Claims 5, 6, 21 and 22 have been canceled.  Claims 1-4 and 7-16 are under examination.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 7, 8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “consisting of a blend of two water soluble polymers” and later recites “the water soluble polymers and the water insoluble polymer are thermoplastics”.  The recitation “the water insoluble polymer” lacks antecedent basis in the claims.  Further, the “consisting of” language excludes anything in the support material beyond “a blend of two water soluble polymers”.  As such, it is not clear whether applicant did not intend to delete “and one water insoluble polymer” at line 2 or intended to delete “the water insoluble polymer” at line 3 or whether something else is intended.  For the purposes of examination, the 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 recites the dissolvable support material “comprises a mixture of at least two water soluble polymers and wherein at least one of the water soluble polymers belongs to the group of electrolytes”.  However, claim 1 is limited to “a blend of two water soluble polymers”.  One of the polymers is a polyvinyl alcohol and the other is poly(2-ethyl-2-oxazoline).  No other materials are allowed within the scope of the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0224915; effectively filed date of October 4, 2016).
Regarding claim 1, Hayashi teaches a treatment agent/material for placement between an additive manufactured article and a base to prevent shifting in position or warpage thereof and that can be easily removed from the article by dissolving with a solvent (Abstract; paragraphs, [0015], [0022], [0035] and [0080]; this is a dissolvable support material) comprising a blend of two water soluble thermoplastic polymers comprising poly 2-oxazoline polymers, such as poly(2-ethyl-2-oxaline), paragraphs [0023]-[0026], [0068], and other water soluble polymers, such as polyvinyl alcohol, paragraphs [0048]-[0050]; note: these polymers are the same polymers set forth in the instant application).
 At paragraph [0049], Hayashi discloses the resin blend can comprise up to 99% by mass of the resin comprising an oxazoline group (e.g. Poly(2-ethyl-2-oxazoline; paragraphs 
Further, Hayashi teaches that in addition to the resin blend comprising the oxazoline group and the water-soluble resin, a solvent, such as water can be included in the composition (paragraphs [0059]-[0061]) and that resin composition may be dried after application (paragraph [0088]).  Taking a composition that comprises the oxazoline resin (e.g. Poly(2-ethyl-2-oxazoline), polyvinyl alcohol and solvent/water and drying it will substantially remove the solvent/water from the composition.  At such a time, a composition that is substantially the same as the claimed composition would be present and that dried composition also renders the claimed composition prima facie obvious.  
Even further, it is submitted that in forming the compositions set forth in Hayashi, it would be prima facie obvious during the formation at some point to have a composition that is claimed.  For example, it would have been prima facie obvious to have blended the two resins together alone prior to adding the dispersing solvent/water.  When the composition includes only the two resins, prior to the addition of the solvent/water, it would also read upon the claimed invention.
For each of these reasons, the claims are understood to be properly rejected over Hayashi.     

As to claim 4, Hayashi discloses one of the water soluble polymers may be a polyelectrolyte (paragraphs [0053] and [0056]; e.g. polyacrylic acid and alginate).
As to claim 8, Hayashi discloses the same claimed and disclosed dissolvable support material.  It follows that the material has the same claimed physical properties.  A material could be chosen that matches.
As to claim 10, Hayashi discloses, Poly(2-ethyl-2-oxazoline) (paragraphs [0023]-[0026], [0034], [0035], [0041], [0043], and [0068]), acetoacetyl modified PVOH (paragraphs [0048]-[0050]) and polystyrene, polypropylene or polyethylene (claim 1; paragraphs [0045] and [0068]).
As to claims 11 and 12, Hayashi discloses the dissolvable support material set forth above.  Further, as to the amounts of these materials, Hayashi discloses amounts that overlap 
As to claim 13, Hayashi discloses the same claimed and disclosed dissolvable support material as set forth above.  It follows that the material has the same claimed physical properties.  Further, Hayashi makes clear that the material is capable of binding the printed material and the base (Abstract; paragraphs, [0015], [0022], [0035] and [0080]).
As to claims 14 and 15, Hayashi discloses the same claimed and disclosed dissolvable support material. The manner by which the material is made, as set forth in the claims, does not produce a different material.  The claim is directed to a product, not a process of making the product.  As such, the scope of the claim is still met by the teaching of Hayashi (see MPEP 2113).
As to claim 16, Hayashi teaches the material can be dissolved with a solvent/water (Abstract; paragraphs, [0015], [0022], [0035], [0061] and [0080]) without additional materials being required. Further, Hayashi discloses the same claimed and disclosed dissolvable support material.  It follows that the material has the same claimed physical properties.

Claims 7, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0224915), as applied to claims 1-6, 8, 10 and 13-16 above, and further in view of Lombardi et al. (US 6,070,107). Note: this is an alternative rejection of claims 14 and 15.
As to claim 7, Hayashi teaches the water soluble material set forth above. Hayashi does not teach the material is in the form of an extruded rod or filament.  However, Lombardi et al. teach an analogous water soluble material that is provided in the form of an extruded rod/filament (Abstract; col. 2, lines 34-60; col. 5, lines 8-38; col. 6, line 65-col. 7, line 10; col. 7, lines 31-38).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of 
As to claim 9, Hayashi teaches the water soluble material set forth above, including utilizing poly(2-ethyl-2-oxazoline) with water insoluble thermoplastics. Hayashi does not teach adding polyvinyl butyral to the blend.   However, Lombardi et al. teach an analogous water soluble material based on poly(2-ethyl-2-oxazoline) that includes polyvinyl butyral (col. 8, lines 32-43)
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hayashi and Lombardi et al. and to have added polyvinyl butyral to the water soluble material of Hayashi, as suggested by Lombardi et al., for the purpose, as suggested by Lombardi et al. of increasing the strength and toughness of the material.
As to claims 14 and 15, the product of Hayashi is understood to be the same as the product claimed (see MPEP 2113 regarding product-by-process limitations).  Alternatively, Lombardi et al. teach forming the blend of ingredients by drawing it into a flexible filament/rod (col. 7, lines 65-67; also, Abstract; col. 2, lines 34-60; col. 5, lines 8-38; col. 6, line 65-col. 7, line 10; col. 7, lines 31-38). To form the product into a filament/rod containing all the ingredients, it follows that the ingredients had to be blended.  Further an extruder, in context, is utilized to process a rod/filament in Lombardi et al.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hayashi and Lombardi et al. and to have formed the water soluble material of Hayashi into an . 

Claims 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0224915), as applied to claims 1-6, 8, 10 and 13-16 above, and further in view of Demuth et al. (US 2018/0111337). Note: this is an alternative rejection of claims 14 and 15.
As to claims 7, Hayashi teaches the water soluble material set forth above. Hayashi does not teach the material is in the form of an extruded rod or filament.  However, Demuth et al. teach an analogous water soluble material that is provided in the form of an extruded rod/filament (Abstract; paragraphs [0055] and [0056]; Figure 1 and 3; also see paragraphs [0005], [0006], [0016], [0045]-[0048] and [0051])).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hayashi and Demuth et al. and to have formed the water soluble material of Hayashi into an extruded rod or filament, as suggested by Demuth et al., for the purpose, as suggested by Demuth et al. of providing a water soluble material into a form suitable for use in additive manufacturing processes and apparatuses that can then be easily removed/separated from the finished product. In the combination, the material can be provided as a rod/filament and either be utilized directly in the form of a rod/filament or the rod/filament can be dissolved in a solvent to be added as a coating.  
As to claims 14 and 15, the product of Hayashi is understood to be the same as the product claimed (see MPEP 2113 regarding product-by-process limitations).  Alternatively, 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hayashi and Demuth et al. and to have blended the ingredients and formed the water soluble material of Hayashi into an extruded rod or filament, as suggested by Demuth et al., for the purpose, as suggested by Demuth et al. of providing a water soluble material into a form suitable for use in additive manufacturing processes and apparatuses. 

Response to Arguments
Applicant’s arguments filed September 10, 2021 have been fully considered.  The amendment to the claims has overcome the section 102 rejections based upon Hayashi.  However, the claims remain properly rejected under section 103.  Applicant argues that Hayashi does not teach a dissolvable support material as claimed because Hayashi discloses the use of a water soluble solvent for application of the material as a thin film in a liquid form.  This argument is not persuasive. Paragraph [0059] of the published application says the treatment agent “can include a water-soluble solvent”.  In other words, a water-soluble solvent is not required by Hayashi.  Further, Hayashi explicitly recites that the amount of water-soluble solvent can be as low as 0 parts (paragraph [0060]).  As such, the invention is not limited to the necessary inclusion of a water-soluble solvent.  Similarly, applicant argues that Hayashi teaches the inclusion of fillers, colors and other additives.  However, these materials are also not required by Hayashi (paragraph [0059] – “can include”; paragraph [0046] – 0 parts filler).
Further still, even if small amounts of other materials, such as solvent, are included in the manner disclosed by Hayashi, claim 1 is properly rejected for the following reasons:      
1) At paragraph [0049], Hayashi discloses the resin blend can comprise up to 99% by mass of the resin comprising an oxazoline group (e.g. Poly(2-ethyl-2-oxazoline; paragraphs 
2) Further, Hayashi teaches that in addition to the resin blend comprising the oxazoline group and the water-soluble resin, a solvent, such as water can be included in the composition (paragraphs [0059]-[0061]) and that resin composition may be dried after application (paragraph [0088]).  Taking a composition that comprises the oxazoline resin (e.g. Poly(2-ethyl-2-oxazoline), polyvinyl alcohol and solvent/water and drying it will substantially remove the solvent/water from the composition.  At such a time, a composition that is substantially the same as the claimed composition would be present and that dried composition also renders the claimed composition prima facie obvious.  
3) Even further, it is submitted that in forming the compositions set forth in Hayashi, it would be prima facie obvious during the formation at some point to have a composition that is claimed.  For example, it would have been prima facie obvious to have blended the two resins together alone prior to adding the dispersing solvent/water.  When the composition includes only the two resins, prior to the addition of the solvent/water, it would also read upon the claimed invention.
Claim 2 is also properly rejected for the same reasons set forth above and would further include the use of the insoluble thermoplastic fillers, for example, of Hayashi in the composition. 
As such, the examiner submits the claims are properly rejected over the teaching of Hayashi and that they would need to be further amended to overcome the prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742